DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
  [0365] reads " As such, if for example system A provides and interface and is coupled to system B" and should possibly read " As such, if for example system A provides an interface and is coupled to system B 
Appropriate correction is required.

Claim Objections
Claims 18, 21, and 25-26 are objected to because of the following informalities:  
Claim 18 reads “wherein the system invalidate a semantic group…” and should read “wherein the system invalidates a semantic group…”
Claim 21 reads “wherein the system learns a semantic rules…” and should read either “wherein the system learns semantic rules” or “wherein the system learns a semantic rule…”
Claim 25 reads “wherein the system perform semantic augmentation…” and should read “wherein the system performs semantic augmentation…”
Claim 26 reads “wherein the system perform semantic augmentation…” and should read “wherein the system performs semantic augmentation…”
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing element” in claim 1. Specifically, “sensing element” is being interpreted as a generic placeholder while the language following is interpreted as functional language lacking structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, Applicant provides the claim limitation “semantic factorization”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the metes and bounds of the claimed “semantic factorization” encompass, and therefore, claim 1 is rendered indefinite. Specifically, it is unclear, based on the currently provided claim language, how the “semantic routes and rules” are acquired by said robot to perform the “semantic augmentation”, and therefore claim 1 is rendered indefinite. 
Furthermore,  claim 1 appears to be an independent claim for “A semantic robotic system comprising a plurality of communicatively coupled devices comprising at least one sensing element which use semantic factorization based on a plurality of semantic routes and rules to generate variable semantic coherent inferences which allow the devices to perform semantic augmentation.”. However, the claim as filed fails to follow the USPTO guidelines because it is presented in a narrative form containing just a preamble. The claim should be written in a proper form accordingly such as “A semantic robotic system comprising: ….. (e.g. breakdown the structural components and functions of the claimed robotic system). 

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Regarding claim 19, the claim recites the limitation "the inference of semantic resonance".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 20, the claim recites the limitation "the inference of semantic resonance".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-18 and 21-31, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-14, 16, 25 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle et al. (US 2020/0050206 A1, hereinafter Deyle).

Regarding claim 1, Deyle teaches:
 A semantic robotic system (see at least title; abstract, disclosing a mobile robot) comprising
a plurality of communicatively coupled devices (see at least Fig. 2, elements 100; [0053]-[0055]; disclosing a network 200 by which the mobile robots, i.e. devices, are communicatively connected) comprising at least one sensing element (see at least [0008], [0010], disclosing a first and second set of sensors, i.e. sensing elements, that identify obstacles and objects; see also [0114], disclosing scanners that detect objects) which use semantic factorization based on a plurality of semantic routes and rules to generate variable semantic coherent inferences which allow the devices to perform semantic augmentation (see at least [0227]-[0228], disclosing the robot can classify and identify objects and determine a state of the object, i.e. semantic factorization; see also [0265],  disclosing a robot can determine usage patterns of detected objects, i.e. factorization based on rules. ALTERNATIVELY see also Fig. 26; [0325]-[0326],disclosing classification based on confidence scores, i.e. semantic factorization based on rules;  see also [0337], disclosing selecting a route based on information classifying portions of the floor based on security level, i.e. factorization based on routes; see also fig. 20; [0273]-[0275].  Examiner notes the language "to generate variable semantic coherent inferences which allow the devices to perform semantic augmentation" is intended use and therefore given no patentable weight.).

Regarding claim 2, Deyle teaches:
 The claim of system 1 wherein the devices comprise semantic posts (see at least fig. 1, disclosing the robot is a robotic post).

Regarding claim 6, Deyle teaches:
 The system of claim 1 wherein the semantic system includes a semantic gate (see at least [0087], disclosing access gates 512).

Regarding claim 7, Deyle teaches:
The system of claim 1 wherein the semantic system comprises a semantic cyber unit (see at least [0103], disclosing a hardware processor, i.e. a semantic cyber unit).

Regarding claim 8, Deyle teaches:
The system of claim 2 wherein the semantic posts implement crowd control (see at least [0143], disclosing the robot can monitor large groups, such as crowds, and activate fire sprinklers or other group deterrents, i.e. crowd control).

Regarding claim 9, Deyle teaches:
The system of claim 2 wherein the semantic posts implement guiding lanes (see at least [0125], disclosing projecting navigation symbols on the floor to indicate to a user that the user should proceed in a particular direction indicated by the navigation symbol.).
Examiner notes an ALTERNATE rejection under 35 U.S.C 103 is provided further below.

Regarding claim 13, Deyle teaches:
The system of claim 1, wherein the system performs video processing (see at least [0086], disclosing video processing).

Regarding claim 14, Deyle teaches:
The system of claim 13, wherein the system performs semantic augmentation on video artifacts (see at least [0086], disclosing streaming video to the central system or a robot 100, i.e. semantic augmentation on video artifacts; alternatively see [0058], disclosing displaying a video feed captured by the one or more robots, i.e. semantic augmentation on video artifacts).

Regarding claim 16, Deyle teaches:
The system of claim 1, wherein the system uses concern factors in order to determine coherent inferences (see at least [0137], disclosing threat assessment, i.e. concern factors.  Examiner notes the language “in order to determine coherent inferences” is intended use and therefore given no patentable weight.).

Regarding claim 25, Deyle teaches:
The system of claim 1, wherein the system perform[s] semantic augmentation comprising semantic displaying (see at least [0058], disclosing displaying a video feed captured by the one or more robots, i.e. semantic displaying).

Regarding claim 29, Deyle teaches:
The system of claim 1, wherein the devices comprise semantic meshes (see at least [0060], disclosing a mesh network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Brandwijk (US 2014/0273730 A1).

Regarding claim 3, Deyle teaches:
 The system of claim 1,…
Deyle does not explicitly teach:
wherein the devices comprise autonomous robotic carriers.
However, in the same field of endeavor, robotics, Brandwijk teaches:
wherein the devices comprise autonomous robotic carriers (see at least [0214], disclosing autonomous functionality; [0243], disclosing transportation of an object from one position to another position, i.e. the modular elements are autonomous carriers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Deyle to incorporate modularity, as taught by Brandwijk, thus incorporating autonomous carriers.  One would have been motivated to make this modification in order to increase user convenience by, for example, moving a heavy object.

Regarding claim 4, Deyle teaches:
 The system of claim 1,…
Deyle does not explicitly teach:
wherein the devices comprise semantic composable modules.
However, in the same field of endeavor, robotics, Brandwijk teaches:
wherein the devices comprise semantic composable modules (see at least Figs. 2-3, [0239], disclosing modular elements; see also [0249]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Deyle to incorporate modularity, as taught by Brandwijk.  One would have been motivated to make this modification in order to more easily replace a broken or non-functional element, as described by Brandwijk in at least [0249].

Regarding claim 15, Deyle teaches:
 The system of claim 2,…
Deyle does not explicitly teach:
wherein the system may form semantic groups of posts and physically connect them through physical movement of the semantic posts motor components.
However, in the same field of endeavor, mobile robots, Brandwijk teaches:
wherein the system may form semantic groups of posts and physically connect them through physical movement of the semantic posts motor components (see at least Figs. 2-4;  [0214], [0249], [0251], disclosing elements may group together to perform tasks, [0046], disclosing the various modules and parts are coupled, i.e. physically connected; see also Fig. 4A-B; [0269]-[0271], disclosing motorized wheels used to couple elements 1 to each other).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Deyle to incorporate modularity, as taught by Brandwijk, thus incorporating physical connection of groups of robots.  One would have been motivated to make this modification in order to group elements together to better complete tasks, as taught by Brandwijk in at least [0214], thus increasing efficiency.

Regarding claim 28, Deyle teaches:
 The system of claim 2,…
Deyle does not explicitly teach:
wherein the system uses semantic groups to form composite carriers. 
However, in the same field of endeavor, mobile robots, Brandwijk teaches:
wherein the system uses semantic groups to form composite carriers (see at least Figs. 1-3; [0043], disclosing grouping elements together, i.e. semantic groups. Examiner notes the language “to for composite carriers” is intended use and therefore given no patentable weight). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Deyle to incorporate modularity, as taught by Brandwijk, thus incorporating groups of robots.  One would have been motivated to make this modification in order to group elements together to better complete tasks, as taught by Brandwijk in at least [0214], thus increasing efficiency.

Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Kozmin, Kirill. “Data acquisition and signal conditioning for low power measurement systems.” (2008). (hereinafter Kozmin).

Regarding claim 5, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
 wherein the devices comprise semantic units.
However, in the same field of endeavor, robotic systems and navigation, Kozmin teaches:
wherein the devices comprise semantic units (see at least pg. 31-41; Figure 2.35, disclosing using a time amplifier, i.e. a semantic unit, connected to a multiplex).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the teachings of Kozmin.  One would have been motivated to make this modification in order to reach a smaller design area in a navigation system for mobile robots, as discussed by Kozmin in at least the Abstract.

Regarding claim 10, the combination of Deyle and Kozmin teaches:
The system of claim 5, wherein the semantic units perform signal conditioning (Kozmin: see at least pg. 31-41; Figure 2.35, disclosing using a time amplifier to perform signal conditioning).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the teachings of Kozmin.  One would have been motivated to make this modification in order to reach a smaller design area in a navigation system for mobile robots, as discussed by Kozmin in at least the Abstract.

Regarding claim 11, the combination of Deyle and Kozmin teaches:
The system of claim 10, wherein the signal conditioning is based on semantic wave conditioning (Kozmin: see at least section 6, pg. 102, disclosing the comparator is supplied with a square wave input signal, i.e. semantic wave conditioning).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the teachings of Kozmin.  One would have been motivated to make this modification in order to reach a smaller design area in a navigation system for mobile robots, as discussed by Kozmin in at least the Abstract.

Regarding claim 12, the combination of Deyle and Kozmin teaches:
The system of claim 10, wherein the signal conditioning is based on semantic gating (Kozmin : see at least pg. 31-41; Figure 2.31-2.33, disclosing a time amplifier comprising gates, i.e. semantic gating).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the teachings of Kozmin.  One would have been motivated to make this modification in order to reach a smaller design area in a navigation system for mobile robots, as discussed by Kozmin in at least the Abstract.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle.

Regarding claim 9, Deyle teaches:
The system of claim 2 wherein the semantic posts implement guiding lanes (see at least [0125], disclosing projecting navigation symbols on the floor to indicate to a user that the user should proceed in a particular direction indicated by the navigation symbol).
Examiner notes Deyle does not explicitly state the navigation symbols are implemented as lanes.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the projecting of guidance symbols to incorporate lanes as a design choice.  Any form of presenting guidance to an individual, including projecting guide lanes, would have been an obvious design choice.  One would have been motivated to make this modification in order to provide clear instruction to large groups, thus increasing user convenience.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Rajkumar et al. (US 2020/0311616 A1, hereinafter Rajkumar).

Regarding claim 17, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
wherein the system forms a semantic group based on semantic resonance.
However, in the same field of endeavor, machine learning for robots, Rajkumar teaches:
wherein the system forms a semantic group based on semantic resonance (see at least [0175], disclosing clustering objects of the same type, i.e. grouping based on semantic resonance).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate classifying as taught by Rajkumar.  One would have been motivated to make this modification in order to enable near-instantaneous learning by a robot, as discussed by Rajkumar in at least [0003].

Regarding claim 18, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
wherein the system invalidate[s] a semantic group based on semantic decoherence.
However, in the same field of endeavor, machine learning for robots, Rajkumar teaches:
wherein the system invalidate[s] a semantic group based on semantic decoherence (see at least Fig. 2; [0179], disclosing filtering the received embedding and applying a threshold comparison on the received embedding; see also [0187], disclosing determining whether an embedding has been assigned an incorrect classification; see also [0194], disclosing discarding the dataset containing an embedding, i.e. invalidating a semantic group, that falls outside a threshold region corresponding to the closest ideal imbedding, i.e. semantic decoherence; see also [0185]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate classifying and grouping as taught by Rajkumar.  One would have been motivated to make this modification in order to enable near-instantaneous learning by a robot, as discussed by Rajkumar in at least [0003].

Regarding claim 19, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
wherein the system performs semantic learning based on the inference of semantic resonance.
However, in the same field of endeavor, machine learning for robots, Rajkumar teaches:
wherein the system performs semantic learning based on the inference of semantic resonance (see at least [0090], disclosing a machine learning model that produces embeddings, i.e. semantic learning; see also [0175], disclosing clustering objects of the same type, i.e. grouping based on semantic resonance in order to perform learning).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate classifying and learning as taught by Rajkumar.  One would have been motivated to make this modification in order to enable near-instantaneous learning by a robot, as discussed by Rajkumar in at least [0003].

Regarding claim 20, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
wherein the system performs semantic learning based on the inference of semantic decoherence.
However, in the same field of endeavor, machine learning for robots, Rajkumar teaches:
wherein the system performs semantic learning based on the inference of semantic decoherence (see at least [0184]-[0185], disclosing comparing the received embedding between two classification labels and measures the distance between the received embedding and the ideal embedding point to a threshold. The embedding is kept if the distance is below a threshold, i.e. the inference of semantic decoherence is low; see also [0118], disclosing the server may train a machine learning model using feature data and classification labels, i.e. the embeddings that are kept and classified).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate classifying and learning as taught by Rajkumar.  One would have been motivated to make this modification in order to enable near-instantaneous learning by a robot, as discussed by Rajkumar in at least [0003].

	Regarding claim 21, the combination of Deyle and Rajkumar teaches:
The system of claim 17, wherein the system learns a semantic rule based on semantic resonance (Rajkumar: see at least [0118], disclosing the server may train a machine learning model using feature data and classification labels, i.e. the model provides the semantic rules based on classification; see also [0175]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate classifying and learning as taught by Rajkumar.  One would have been motivated to make this modification in order to enable near-instantaneous learning by a robot, as discussed by Rajkumar in at least [0003].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Rajkumar and further in view of Pourmohammad et al. (US 2019/0138512 A1, hereinafter Pourmohammad).
Regarding claim 22, the combination of Deyle and Rajkumar teaches:
The system of claim 21,…
The combination does not explicitly teach:
wherein the system learns damping factor rules.
However, in the same field of endeavor, security and risk assessment, Pourmohammad teaches:
wherein the system learns damping factor rules (see at least [0330], disclosing developing machine learning models to enable predicting the expiry time for any threat in order to decay a risk score, i.e. the decay is a damping factor rule learned by a machine learning model).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate decaying threat rules, as taught by Pourmohammad.  One would have been motivated to make this modification in order to better assign resources to active threats, thus increasing efficiency, or to sort and filter threats to display on a user interface, as discussed by Pourmohammad in at least [0256].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Rajkumar and further in view of Banville et al. (US 2013/0173618 A1, hereinafter Banville).

Regarding claim 23, the combination of Deyle and Rajkumar teaches:
The system of claim 21,…
The combination does not explicitly teach:
wherein the system learns semantic gating rules.
However, in the same field of endeavor, machine learning, Banville teaches:
wherein the system learns semantic gating rules (see at least [0170], disclosing the gating software can learn by tracking input into rules for the software.  A rule for adjustment can be put into place for customized gating, i.e. the system learns gating rules).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the teachings of Banville.  One would have been motivated to make this modification in order to customize and adapt systems based on a user's specific needs, as taught by Banville in at least [0170], thus increasing user convenience.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Allyn (US 2016/0283703 A1).

Regarding claim 24, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
wherein the system learns a hysteresis factor based on semantic analysis.
However, in the same field of endeavor, security and user authentication, Allyn teaches:
wherein the system learns a hysteresis factor based on semantic analysis (see at least Fig. 9; [0046], disclosing using a machine learning classifier to estimate acceptable thresholds using hysteresis).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Deyle to incorporate the teachings of Allyn.  One would have been motivated to make this modification in order to increase accuracy of authenticating authorized individuals.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Vu et al. (US 2007/0192910 A1, hereinafter Vu).

Regarding claim 26, Deyle teaches:
The system of claim 1,…
Deyle does not explicitly teach:
wherein the system perform[s] semantic augmentation on particular devices based on ad-hoc semantic coupling.
However, in the same field of endeavor, mobile robots, Vu teaches:
wherein the system perform[s] semantic augmentation on particular devices based on ad-hoc semantic coupling (see at least [0185], disclosing a robot retrieving dialogs from a remote server on an ad-hoc basis, i.e. ad-hoc semantic coupling, and displays a question in text, i.e. semantic augmentation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate an ad-hoc connection, as disclosed by Vu.  One would have been motivated to make this modification in order to allow the robot to retrieve dialogs from the server only when needed (e.g. when a rarely encountered dialog tree is explored, as taught by Vu in at least [0185]), thus preserving resources.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Kozmin, and further in view of Wang et al (US 2020/0005074 A1, hereinafter Wang).

Regarding claim 27, the combination of Deyle and Kozmin teaches:
The system of claim 12,…
The combination does not explicitly teach:
wherein the system performs semantic gating based on semantic inferences related to at least one video frame.
However, in the same field of endeavor, mobile robots, Wang teaches
wherein the system performs semantic gating based on semantic inferences related to at least one video frame (see at least Fig. 4, element 404; [0030-0032], disclosing generating semantic labels for each pixel in an image using a gated function; see also [0001], disclosing semantic image segmentation may be used to predict pixel-wise category labels in images or frames from videos; see also [0014], disclosing the input may be a color image or a frame from a video feed).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Deyle to incorporate semantic segmentation and gating, as taught by Wang.  One would have been motivated to make this modification in order to enable more powerful classification and provide richer context information, as discussed by Wang in at least [0012].

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle to in view of Lyu (US 2020/0374470 A1).

Regarding claim 30, Deyle teaches
The system of claim 1,…
Deyle does not explicitly teach:
wherein the devices comprise biological sensors.
However, in the same field of endeavor, mobile robots, Lyu teaches:
wherein the devices comprise biological sensors (see at least [0032], disclosing the electronic devices may include at least one medical device, such as a computed tomography device, i.e. a biological sensor).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the medical sensor of Lyu.  One would have been motivated to make this modification in order to allow an electronic device implemented as a robot to play a role as a human photographer, as taught by Lyu in at least [0013], thus increasing user convenience.

Regarding claim 31, the combination of Deyle and Lyu teaches:
The system of claim 30, wherein the biological sensors comprise at least one medical imaging sensor (Lyu: see at least [0032], disclosing the electronic devices may include at least one medical device, such as a computed tomography device, i.e. a medical imaging sensor).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Deyle to incorporate the medical sensor of Lyu.  One would have been motivated to make this modification in order to allow an electronic device implemented as a robot to play a role as a human photographer, as taught by Lyu in at least [0013], thus increasing user convenience.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664